Per Curiam.

The allegation of paragraph 6th of the petition sufficiently complies, for pleading purposes, with subdivision 4 of section 5 of the State Residential Rent Law (L. 1946, ch. 274, as amd.). It was accordingly error to dismiss the petition before the landlord had offered any evidence. At the trial it will, however, be necessary for the landlord to establish that its termination of the tenancy was based upon a ground for termination authorized by the statute or regulations under which the housing accommodations are administered. Although the tenants may not, in a dispossess proceeding, litigate the propriety of the authority’s determination that they were undesirable, or had failed to pay rent or that there was some other authorized ground for termination, the tenants are entitled to compel the landlord to prove that the authority had determined that an authorized ground for termination existed.
The final order should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Hoestadter, Schreiber and Hecht, JJ., concur.
Final order reversed, etc.